DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 

Response to Amendments
The amendments filed 10/25/2021 have been entered. Claims 1-7, 9, 11-17, 19, and 21-22 remain pending in the application. 
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 06/29/2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record and specifically prior art of record, Calvo, does not teach at least the amended portion of representative Claim 1. 
Specifically, the applicant argues: 
“With respect to the language from Claim 8 [now cancelled and amended into Claim 1], examiner asserted that Calvo disclosed [the claim language of Claim 8]…Examiner asserts that the “traits” identified by Watson, teach the “adaption problem category” that is claimed. Finally, Examiner notes, without explanation, that “transcribing the conversation into text that is then complied at the end of the session” reads on the claim language…Applicant fails to see how the “traits of personality” that are identified by Watson in Calvo teach “identifying the at least an adaption problem category…” of the present claim. Particularly, Applicant believes that a “personality trait” does not “identify a particular form of adaption problem solution” as identifying “a particular form of adaption problem solution” is not a trait of a person’s personality…” 
The examiner respectfully disagrees. 
First, regarding the language of claim 8 which has now been amended into representative Claim 1. 
The amended portions of representative Claim 1 recite: 
collecting a user-specific corpus of previous textual data; 
identifying the at least an adaption problem category using the user-specific corpus of previous textual data
Calvo, and especially when taken in combination with the prior art of record, teaches “collecting a user-specific corpus of previous textual data.” The applicant does not appear to argue this feature. Indeed, as cited, Calvo recites Section 3.4 Pg. 692 
"The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." 
user’s session with the system teaches “collecting a user-specific corpus of previous textual data.” More specifically, Calvo’s transcription and compilation of textual data teaches the functionality encompassed by the claim term “collecting”.  Additionally, because the textual data collected is the textual data from a user interacting with “the bot”, the textual data, and by extension the collection thereof, necessarily MUST be “user-specific.” And finally, because this process happens every time a user interacts with the system, at least part of the corpus of user-specific data includes “previous textual data.” Alternatively, the “previous textual data” encompasses any textual data that represents or otherwise is indicative of a conversation that was transcribed prior to processing for personality. Thus, as can be seen, Calvo clearly teaches “collecting a user-specific corpus of previous textual data” as is required by at least now representative claim 1. 
Regarding the claimed phrase “identifying the at least an adaption problem category using the user-specific corpus of previous textual data”. 
First, to clarify the broadest reasonable interpretation, the examiner draws attention to the as-filed specification.
In particular, while the applicant cited a relevant portion of the specification, it appears that the specification provides for more than what the applicant interprets. In particular [0048] (cited by the applicant), [0049], and [0050] provide for: 
“At least an adaption problem category may include an immediate solution category, which may include one or more adaption categories describing a change, external to the user, to which the user must react such as an upcoming change in description of responsibilities, roles, required skills, or the like…[0049] Still referring to FIG. 3, identification of an adaption problem category may include, without limitation, analysis of user emotion…[0050]… At least an adaption problem category may identify an emotional deficit, such as an ability and/or character-related trait that makes adaption difficult…” 
 From the above portions of the specification, while the adaption problem category may include the features as recited in the specification and argued by the applicant, the Broadest Reasonable Interpretation of the claimed language further includes at least “analysis of user emotion”, “emotional deficit”, and/or “character-related trait that makes adaption difficult…” Calvo, as relied upon, teaches this Broadest Reasonable Interpretation. 
Indeed, as cited, Calvo recites Section 3.4 Pg. 692 
"The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." 
From the above portion of Calvo, it is clear that at least “executing a personality analysis” based on the collected textual data teaches “identifying the at least an adaption problem category using the user-specific corpus of previous textual data”. 
That is, as the BRI of the claim language provides for, the function of “identifying the at least an adaption problem category…” includes, but is not limited to “analysis of user emotion” and at least “character-related trait…” and clearly the function of performing a personality analysis fits within this BRI. Thus, Calvo teaches the claim language. 

“…Daniel, your profile analysis is ready. According to my professional lecture of yourself, the career path that I advise you is: Computer Science…”
The examiner submits that, under at least the BRI, a recommendation of a career path based on the analysis of personality teaches “identifying the at least an adaption problem category…” because, as provided by instant as-filed specification [0048], “an adaption problem category” encompasses, but is not limited to, “a change, external to the user, to which the user must react such as an upcoming change in description of responsibilities, roles, location, required skills, or the like…” That is, the examiner submits that recommending a career path based on the analysis of personality based on textual data teaches” a change, external to the user, to which the user must react such as an upcoming change in description of responsibilities, roles, location, required skills, or the like…” Further clarifying, it appears that the BRI of the claim language encompasses at least “an upcoming change in description of responsibilities, roles…” and recommending computer science as a career path is encompasses “an upcoming change in description of responsibilities, roles…”
For at least the above reasons, the applicant’s arguments regarding the at least the amended portion of representative Claim 1 are NOT persuasive and the rejection under 35 U.S.C. 103 is maintained. 
The applicant also appears to argue the examiner’s mapping of Calvo to the language of Claim 7. 

Examiner cites Table 1 and Table 2 in Calvo as teaching the claim language. Applicant asserts that Table 1 and Table 2 list “personality traits”…Applicant fails to see how tables listing “personality traits” teach [the claim language]…additionally, Examiner cites Calvo’s disclosure that “API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data”. Examiner asserts that “Recognizing entities and intents” reads on the present claim language. Assuming, for the sake of argument only, that “Recognizing entities and intents” from Calvo reads on “matching at least a datum of the first textual datum to at least a canonical form,” then Applicant fails to see where Calvo teaches “matching the first textual datum to the semantic identifier using the at least a canonical form.” 
The examiner respectfully disagrees. 

    PNG
    media_image1.png
    629
    1167
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    315
    1133
    media_image2.png
    Greyscale
First, Table 1 and Table 2, as cited by the applicant do NOT just list “personality traits…” and the applicant’s asserting such is in clear error. Table 1 and Table 2 of Calvo are reproduced below: 
just listed as the applicant asserts. Rather, and as can be seen the titles and information provided therein, the tables show which personality traits are related to a certain IT domain (e.g. Table 2) and what percentage of a certain trait is representative of a particular IT field (e.g. Table 1). 
Next, the Examiner draws attention to MPEP 2141 (II) (C) which describes how examiners should make an obviousness determination and states that: 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.
Given at least the evidence from above, it is clear that at least Calvo, and especially when in combination with at least the prior art relied upon teaches the claim language. 
	That is, Calvo teaches “matching at least a datum of the first textual datum to at least a canonical form”. Specifically, as provided in Calvo section 4.1 “The dialog consist of a set of open-ended questions made by the bot. The idea behind the diag is to encourage the user to provide information with relatively long answers…The bot can recognize the contexts of the conversation…” Further, as noted by the applicant and as relied upon, Calvo recites in section 3.2 “API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data.” With the above evidence, a person of ordinary skill (e.g. also a person of ordinary creativity) would infer that if open-ended questions and answers are analysis and Calvo’s system uses API.AI which is capable of recognizing entities and intents inside a text and transform it into actionable 
That is, suppose a user enters a phrase such as “I like to get the job done and appreciate new ideas to make my job easier”. After analyzing such a phrase, a person of ordinary skill in the art would readily infer that the system of Calvo could make a determination that that user has the personality trait of “Practicality” (See Table 2 Row 1). That is, the data which describes “practicality” has been indeed matched to at least “a canonical form” (e.g. the matching of the phrase to the personality trait of “practicality”). 
As can be seen, Calvo teaches at least “matching at least a datum of the first textual datum to at least a canonical form”.
Next, it can be seen, from at least the above evidence that Calvo also teaches “matching the first textual datum to the semantic identifier using the at least a canonical form.” 
First, the examiner notes the description of “canonical form” and “semantic identifier” as provided for in at least [0054] of the instant as-filed specification. In particular, [0054] recites: 
Continuing to refer to FIG. 3, matching at least a first textual datum to a semantic identifier of the adaption problem category may include matching at least a datum of the first textual datum to at least a canonical form matching the first textual datum to the semantic identifier using the at least a canonical form. A "canonical form," as used herein, is a word or phrase used by language processing model 124 to represent various different words and/or phrases having similar and/or identical meanings; as a non-limiting example, a word or phrase used as a semantic identifier, for instance in adaptation category database 120 as described above, may have various synonyms that users, or a particular user, may use instead.

As a further non-limiting example, a post generated by communication device 104 and a post received from user in response may be concatenated together to create a textual datum that may be matched to at least a semantic identifier-in other words, a user response to a typical and/or stock question or prompt may have a meaning within language model that is affected and/or modified by such a stock question or prompt
	From the above evidence in the specification, the claim limitation: “matching the first textual datum to the semantic identifier using the at least a canonical form” encompasses, under the BRI, any functionality that matches or otherwise identifies any semantic feature within the system which relates to or is otherwise “…affected…by such a stock question or prompt…” That is, given the canonical form of the first textual datum, the instant invention, identifies or otherwise matches that canonical form to something affected by that form (e.g. a key term that describes or otherwise represents something).  
	Indeed, Calvo presents a similar line of reasoning. Using the evidence from above (See above), if “practicality” is identified as a personality trait, Table 2 provides that the user is Less inclined (e.g. affected) in the computer science domain. Clearly, a person of ordinary skill (e.g. and of ordinary creativity) would readily infer that using the canonical form identified from the textual data entered (e.g. matching the input textual data to Practicality) to match the semantic identifier (e.g. Calvo’s Table 2 which shows if a person as the trait of “practicality” they are less inclined in the domain of Computer Science (CS)) teaches “matching the first textual datum to the semantic identifier using the at least a canonical form.”
	
	As can be seen from the analysis above, at least argued and relied upon prior art of record Calvo teaches the language of Claim 7. Thus, applicant’s arguments regarding rejection of Claim 7 under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. ("Multiplatform Career Guidence System Using IBM Watson, Google Home and Telegram", NPL 2017) in view of Bodewitz ("Detecting the student personality," NPL 2004) in view of Liyanagamge et al. (“A Hybrid Agent system to Detect Stress Using Emotions and Social Media Data to Provide Coping Methodologies” NPL July 2019) and further in view of Tielman et al. (“Considering Patient safety in autonomous e-mental health systems-detecting risk situations and referring patients back to human care”, NPL March 2019). 
With respect to Claim 1, Calvo teaches An artificial intelligence method of improving user adaptability using textual communication, the method comprising…inputting, at the communication device and using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches “inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identifying, at the communication device and using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
Calvo further teaches collecting a user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that transcribing the conversation into text that is then complied at the end of the session teaches “collecting a user-specific corpus of previous textual data”. The examiner further refers to the response to arguments above for more details.) 
Calvo further teaches identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." The examiner further refers to the response to arguments above for more details.). 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose 
initiating, by a communication device, a textual communication session with a user. 
wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated with the current user emotion state. 
training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 

initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated with the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the system has to take within the framework of the dialog.” As discussed above, the personality and emotion of a user is the result of the input being processed. Therefore, when the next action by the system is selecting, it is done using what the system knows about the current situation (i.e. how the user will respond based on their known personality and identified emotional state). Thus, the adaption problem category (i.e. the group of actions the system is limited to, based on the current state of the dialog) is associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the 
The combination of Calvo and Bodewitz do not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
Liyanagmage, however, does teach training, at the communication device, a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaption problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) , wherein the adaption solution provides a solution to the current user emotion sate…(Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user preferences. Step 3: get the feedback about the solution. Step 4: go to the next solution or end the solution execution based on the user feedback.” The examiner notes that selecting the most suitable stress coping solution given the inputs teaches “…provides a solution the current user emotion sate.”). 
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the adaption problem category and solutions as taught by the combination of Calvo and Bodewitz modified with the linear regression machine learning process as taught by Liyanagamage because linear regression would increase the accuracy of classification, thus resulting in an improved user experience (Liyanagamage Pg. 253-254). 
The combination of Calvo, Bodewitz, and Liyanagamage, however, do not appear to explicitly disclose: 
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 
Tielman, however, does teach …and comprises contact information of an entity that assists with the current user emotion state (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “…and comprises contact information of an entity that assists with the current user emotion state.”
Additionally, See Tielman Pg. 7 Col. 2 “The model will therefore increase the capability of the user to do so [e.g. accept care] by facilitating contact to a human caregiver, for instance by providing contact details.”).
…wherein the at least a second textual datum comprises a link to the contact information (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “wherein the at least a second textual datum comprises a link to the contact information”.).
Tielman is considered analogous in the art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the personality and emotion detection chatbot as taught by the combination of Calvo, Bodewitz, and Liyanagamage, modified with the contact information and link thereto as taught by Tielman because this would increase the probability that the user will get the mental health help that they need; thus improving the user’s well-being. Additionally, providing contact information to a human care-giver rather than continuing with the chatbot would increase the response time of the human care-giver; thus providing the user with a quicker solution to their mental-health question or issue (Tielman Pg. 5 Col. 1, Pg. 6 Col. 1, Pg. 7 Col. 2).

With respect to Claim 2, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein inputting at least a first textual datum from the user further comprises inputting a plurality of first textual data (Calvo Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the 
With respect to Claim 3, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 4, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach generating at least an aggregate first textual datum by combining the response textual datum with the at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner 

With respect to Claim 5, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach aggregating the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 

With respect to Claim 6, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein identifying the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum further comprises matching the at least a first textual datum to a semantic identifier of the at least an adaption problem category (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption Given this information, a person of ordinary skill would realize that based on the user input (e.g., first textual datum), the system would "match" or otherwise identify based on the input a keyword (e.g., semantic identifier) that belongs to a certain personality trait (e.g., adaption problem category).). 

With respect to Claim 7, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein matching the first textual datum to the semantic identifier of the adaption problem category further comprises: matching at least a datum of the first textual datum to at least a canonical form; matching the first textual datum to the semantic identifier using the at least a canonical form (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to define the applicant's use of "canonical form". This definition has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Under this definition, Calvo teaches the claim language. For example see Table 1 and/or Table 2 Pg. 694. Further. Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the 


With respect to Claim 9, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teaches wherein collecting the user-specific corpus of previous textual data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo, Bodewitz, Liyanagamage, and Tielman also teaches collecting the initial conversation sequence into the user-specific corpus of previous textual data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 11, Calvo teaches An artificial intelligence system for improving user adaptability using textual communication, the system comprising a computing device, the computing device configured to:…input using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 Creating natural language conversations which allows information to be extracted from the dialogue teaches inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identify, using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
Calvo further teaches collecting a user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent 
Calvo further teaches identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." The examiner further refers to the response to arguments above for more details.). 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose initiating, by a communication device, a textual communication session with a user. 
Calvo does not appear to explicitly disclose wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated to the current user emotion state. 
Calvo does not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the 
Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least …such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated with the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the system has to take within the framework of the dialog.” As discussed above, the personality and emotion of a user is the result of the input being processed. Therefore, when the next action by the system is selecting, it is done using what the system knows about the current situation (i.e. how the user will respond based on their known personality and identified emotional state). Thus, the adaption problem category (i.e. the group of actions the system is limited to, based on the current state of the dialog) is associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption 
The combination of Calvo and Bodewitz do not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to a user's current circumstance.
Liyanagmage, however, does teach train a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaption problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general , wherein the adaption solution provides a solution to the current user emotion state (Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user preferences. Step 3: get the feedback about the solution. Step 4: go to the next solution or end the solution execution based on the user feedback.” The examiner notes that selecting the most suitable stress coping solution given the inputs teaches “…provides a solution to a user’s current circumstance.”).
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the adaption problem category and solutions as taught by the combination of Calvo and Bodewitz modified with the linear regression machine learning process as taught by Liyanagamage because linear regression would increase the accuracy of classification, thus resulting in an improved user experience (Liyanagamage Pg. 253-254). 

The combination of Calvo, Bodewitz, and Liyanagamage, however, do not appear to explicitly disclose: 
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 
Tielman, however, does teach …and comprises contact information of an entity that assists with the current user emotion state (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “…and comprises contact information of an entity that assists with the current user emotion state.”
Additionally, See Tielman Pg. 7 Col. 2 “The model will therefore increase the capability of the user to do so [e.g. accept care] by facilitating contact to a human caregiver, for instance by providing contact details.”).
…wherein the at least a second textual datum comprises a link to the contact information (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately The examiner notes that providing an email address of therapist based on the user’s risk teaches “wherein the at least a second textual datum comprises a link to the contact information”.).
Tielman is considered analogous in the art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the personality and emotion detection chatbot as taught by the combination of Calvo, Bodewitz, and Liyanagamage, modified with the contact information and link thereto as taught by Tielman because this would increase the probability that the user will get the mental health help that they need; thus improving the user’s well-being. Additionally, providing contact information to a human care-giver rather than continuing with the chatbot would increase the response time of the human care-giver; thus providing the user with a quicker solution to their mental-health question or issue (Tielman Pg. 5 Col. 1, Pg. 6 Col. 1, Pg. 7 Col. 2).

With respect to Claim 12, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach input at least a first textual datum from the user by inputting a plurality of first textual data (Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual 

With respect to Claim 13, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 14, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach generate at least an aggregate first textual datum by combining at least response textual datum with at least a subsequent textual datum (Calvo 

With respect to Claim 15, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach aggregate the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 

With respect to Claim 16, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach identify the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum by matching the at least a first textual datum to a semantic identifier of the at least an adaption problem category (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In 

With respect to Claim 17, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach match the first textual datum to the semantic identifier of the adaption problem category by: matching at least a datum of the first textual datum to at least a canonical form; and matching the first textual datum to the semantic identifier using the at least a canonical form (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to define the applicant's use of "canonical form". This definition has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Under this definition, Calvo teaches the claim language. For example see Table 1 and/or Table 2 Pg. 694. Further. Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such 

With respect to Claim 18, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach identify the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum further comprises: collecting a user-specific corpus of previous textual data; identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes that the functionality of "transcribing the conversation into text that is then complied at the end of the session" reads on the claim language.). 

With respect to Claim 19, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teaches wherein collecting the user-specific corpus of previous textual data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, 
The combination of Calvo, Bodewitz, Liyanagamage, and Tielman also teaches collecting the initial conversation sequence into the user-specific corpus of previous textual data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 21, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious (Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 63-64, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). Note especially, a statement like “am often down in the dumps” (ID 91) is connected to the subtrait “depression”. Similarly, the statement “am often in a bad mood” (ID 102) is The examiner notes that any or all of at least the above noted statements and linked subtraits teaches “wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious.”).
With respect to Claim 22, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious (Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 63-64, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). Note especially, a statement like “am often down in the dumps” (ID 91) is connected to the subtrait “depression”. Similarly, the statement “am often in a bad mood” (ID 102) is connected to subtrait “angry hostility”. Similarly still, the statement “adapt easily to new situtations” (ID 111) is connected to subtrait “anxiety”. The examiner notes that any or all of at least the above noted statements and linked subtraits teaches “wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126